
	
		II
		112th CONGRESS
		1st Session
		S. 1517
		IN THE SENATE OF THE UNITED STATES
		
			September 7, 2011
			Mr. Lautenberg (for
			 himself, Mr. Harkin,
			 Mr. Sanders, Mr. Blumenthal, and Mr.
			 Reed) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To provide for the creation of jobs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the 21st Century WPA
			 Act.
		2.DefinitionsIn this Act:
			(1)AdministrationThe
			 term Administration means the Works Progress Administration
			 established under section 3.
			(2)Eligible
			 DepartmentsThe term eligible Departments means the
			 Department of Health and Human Services, the Department of Energy, the
			 Department of Agriculture, the Department of the Interior, the Department of
			 Housing and Urban Development, the Department of Transportation, the Department
			 of Commerce, the Department of Education, the Department of Homeland Security,
			 and the Environmental Protection Agency.
			(3)Eligible
			 individualThe term eligible individual means an
			 individual who has been unemployed for at least the 60-day period prior
			 to—
				(A)in the case of
			 employment under a work project approved by the Administration under section 4,
			 the commencement of such project;
				(B)in the case of a
			 fellowship under section 5, the commencement of such fellowship; and
				(C)in the case of a
			 grant under section 6, the hiring of such individual under the grant.
				(4)SecretaryThe
			 term Secretary means the Secretary of Labor.
			3.Establishment of Works
			 Progress Administration
			(a)EstablishmentThere
			 is established within the Department of Labor a Works Progress Administration
			 to be headed by the Secretary.
			(b)PurposeThe
			 purpose of the Administration is to—
				(1)receive works
			 project proposals submitted by Federal departments and agencies under section
			 4(a)(1); and
				(2)select works
			 projects proposals that meet the criteria under section 4(a)(2), as being
			 eligible for assistance under this Act.
				4.WPA
			 projects
			(a)Project
			 proposals
				(1)SubmissionNot
			 later than 30 days after the date of enactment of this Act, and subsequently at
			 such times as the Administration shall request, the Secretary of Health and
			 Human Services, the Secretary of Energy, the Secretary of Agriculture, the
			 Secretary of Interior, the Secretary of Housing and Urban Development, the
			 Secretary of Transportation, the Secretary of Commerce, the Secretary of
			 Education, the Secretary of Homeland Security, and the Administrator of the
			 Environmental Protection Agency shall submit to the Administration proposals
			 for works projects within the jurisdiction of each such Secretary or
			 Administrator that satisfy the criteria described in paragraph (2).
				(2)CriteriaThe
			 criteria described in this paragraph are the following with respect to the work
			 project involved:
					(A)The project would
			 produce a high number of employee hours per dollar of the total project
			 cost.
					(B)Individuals with
			 the required skills necessary to carry out the project can be readily recruited
			 and employed from among the eligible individuals described in section
			 2(3).
					(C)The project would
			 provide a continuing contribution to economic growth after the project is
			 completed.
					(D)The project could
			 be staffed by employees with minimal delay.
					(3)Types of
			 projectsWorks projects under this subsection may include—
					(A)residential and
			 commercial building weatherization projects;
					(B)residential and
			 commercial water use efficiency improvement projects;
					(C)highway, bridge,
			 and rail repair and maintenance projects;
					(D)manufacturing
			 projects;
					(E)school, library,
			 and firehouse construction projects;
					(F)soil erosion and
			 pesticide runoff prevention projects;
					(G)trail maintenance
			 projects; and
					(H)other projects
			 that are proposed by the eligible departments and determined appropriate by the
			 Administration.
					(b)RequirementsProject
			 proposals submitted to the Administration under subsection (a)(1) shall
			 include—
				(1)a description of
			 the project and a full schedule of estimated costs;
				(2)an estimate of
			 the number of employment hours required to complete the project;
				(3)a hiring
			 timetable relating to the employment of various staffing levels under the
			 project;
				(4)an estimated
			 project completion date; and
				(5)such other
			 information as the eligible department determines appropriate.
				(c)Selection of
			 proposalsThe Administration shall approve those proposals
			 submitted under subsection (a)(1) that meet the criteria under subsection
			 (a)(2) and provide funding for such project from amounts appropriated under
			 section 8.
			(d)Project
			 administrationAn eligible department that has submitted a works
			 project proposal under subsection (a)(1) shall have primary responsibility for
			 the administration and completion of the project.
			(e)ContractingAn
			 eligible department shall be a party to any contract that governs a works
			 project that is approved and funded in any manner under this Act.
			5.WPA
			 fellowships
			(a)In
			 generalAn eligible employer that is unable to hire an individual
			 to fill an employment position that has been vacant for at least 90 days shall
			 be eligible to enter into an agreement under this section with the
			 Administration to provide training to a WPA fellow with respect to such
			 position so that such fellow may become qualified to be employed by the
			 employer to fill such position.
			(b)Eligible
			 employerTo be eligible to enter into an agreement under
			 subsection (a), an employer shall submit an application to the Administration
			 at such time, in such manner, and containing such information as the Secretary
			 may require, including—
				(1)a description of
			 the employment position for which the employer is seeking a WPA fellow;
			 and
				(2)a certification
			 that the employer has been unable to fill such position during at least the
			 90-day period prior to the date of the application.
				(c)FellowsAn
			 eligible individual may submit an application to the Administration to
			 participate in the WPA fellowship program. Such application shall include such
			 information as the Secretary shall require. The Administration shall maintain a
			 list of eligible individuals who have submitted applications under this
			 subsection, along with a description of the skills of each such
			 individual.
			(d)Terms of
			 fellowship
				(1)Detailing to
			 employerAn eligible individual who is selected to participate in
			 the WPA fellowship program under this section shall be an employee of the
			 Administration who is detailed by the Secretary to fill the employment position
			 of an eligible employer under this section.
				(2)Training
			 periodA WPA fellow that is detailed to an employer under
			 paragraph (1) shall be provided with training by such employer with respect to
			 the employment position for a period of not to exceed 12 months, except that
			 the employer may at any time during such 12-month period employ such fellow to
			 fill such employment position. At the conclusion of such 12-month period, the
			 employer shall employ such fellow or terminate the services of the
			 fellow.
				6.Public safety
			 hiring grantsThe Secretary
			 may transfer amounts appropriated under section 8—
			(1)to the Attorney General for use under the
			 grant program under section 1701 of title I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3796dd) for the hiring of eligible
			 individuals; and
			(2)to the Federal
			 Emergency Management Agency for use under the Staffing For Adequate Fire &
			 Emergency Response Grant program under the Federal Fire Prevention and Control
			 Act of 1974 (15 U.S.C. 2200 et seq.) for the hiring of eligible
			 individuals.
			7.Reporting and
			 oversight
			(a)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, and biannually thereafter (on June 30 and December 31 of each year),
			 the Administration shall submit to Congress a report that describes—
				(1)the number of
			 works project proposals submitted to the Administration under section 4;
				(2)the number of
			 works projects approved by the Administration during the reporting
			 period;
				(3)the number of
			 works projects completed by the date of the report; and
				(4)with respect to
			 each approved work project, a project description that includes information
			 about whether the project is complete and such other information as the
			 Administration determines appropriate.
				(b)AuditsThe
			 Government Accountability Office shall conduct an annual audit of—
				(1)the performance
			 and activities of the Administration;
				(2)the performance
			 and completion of work projects; and
				(3)the performance
			 of the eligible departments with respect to such projects.
				8.AppropriationsOut of funds of the Treasury not otherwise
			 appropriated, there is appropriated to carry out this Act, $250,000,000,000 for
			 the period of fiscal years 2012 through 2013.
		9.SunsetThe authority of the Administration to
			 provide assistance for works projects under this Act shall terminate upon the
			 date on which the Secretary certifies that the national unemployment rate is
			 below 6 percent.
		10.Surcharge on high
			 income individuals
			(a)In
			 generalSubchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new part:
				
					VIIISurcharge on
				high income individuals
						
							Sec. 59B. Surcharge on high income individuals.
						
						59B.Surcharge on
				high income individuals
							(a)General
				ruleIn the case of a taxpayer other than a corporation, there is
				hereby imposed (in addition to any other tax imposed by this subtitle) a tax
				equal to 5.4 percent of so much of the modified adjusted gross income of the
				taxpayer as exceeds $1,000,000 ($2,000,000 in the case of any taxpayer making a
				joint return under section 6013).
							(b)Modified
				adjusted gross incomeFor purposes of this section, the term
				modified adjusted gross income means adjusted gross income reduced
				by any deduction (not taken into account in determining adjusted gross income)
				allowed for investment interest (as defined in section 163(d)). In the case of
				an estate or trust, adjusted gross income shall be determined as provided in
				section 67(e).
							(c)Special
				rules
								(1)Nonresident
				alienIn the case of a
				nonresident alien individual, only amounts taken into account in connection
				with the tax imposed under section 871(b) shall be taken into account under
				this section.
								(2)Citizens and
				residents living abroadThe dollar amount in effect under
				subsection (a) shall be decreased by the excess of—
									(A)the amounts
				excluded from the taxpayer’s gross income under section 911, over
									(B)the amounts of any deductions or exclusions
				disallowed under section 911(d)(6) with respect to the amounts described in
				subparagraph (A).
									(3)Charitable
				trustsSubsection (a) shall
				not apply to a trust all the unexpired interests in which are devoted to one or
				more of the purposes described in section 170(c)(2)(B).
								(4)Not treated as
				tax imposed by this chapter for certain purposesThe tax imposed under this section shall
				not be treated as tax imposed by this chapter for purposes of determining the
				amount of any credit under this chapter or for purposes of section 55.
								(d)Deficit
				reductionAmounts collected under this section shall be used to
				reduce the Federal
				deficit.
							.
			(b)Clerical
			 amendmentThe table of parts
			 for subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
				
					
						Part VIII. Surcharge on high income
				individuals.
					
					.
			(c)Section 15 not
			 To applyThe amendment made by subsection (a) shall not be
			 treated as a change in a rate of tax for purposes of section 15 of the Internal
			 Revenue Code of 1986.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
